United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3391
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                 Alex Dunte Green

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                     for the District of Nebraska - Lincoln
                                 ____________

                              Submitted: April 8, 2022
                               Filed: April 13, 2022
                                   [Unpublished]
                                  ____________

Before LOKEN, GRUENDER, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      Alex Green appeals the district court’s1 judgment entered upon his guilty plea
to knowingly possessing with intent to distribute cocaine. The district court

      1
      The Honorable John M. Gerrard, United States District Judge for the District
of Nebraska.
sentenced Green to 87 months imprisonment, consistent with the terms of his Fed. R.
Crim. P. 11(c)(1)(C) plea agreement. His counsel has moved to withdraw, and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging the district
court’s denial of Green’s pro se motions to withdraw his plea, and arguing that the
sentence was substantively unreasonable.

       Upon careful review of the record, including the plea agreement and colloquy,
we conclude that Green knowingly and voluntarily entered his guilty plea, and that
the district court did not abuse its discretion in denying his motions to withdraw it.
See United States v. Green, 521 F.3d 929, 931 (8th Cir. 2008). We further conclude
that the appeal waiver is valid, enforceable, and applicable to the sentencing issue
raised by counsel. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010);
United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc).

       We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and have found no non-frivolous issues for appeal outside the scope
of the appeal waiver. Accordingly, we affirm the district court’s order denying
Green’s motions to withdraw his guilty plea, dismiss the remainder of the appeal, and
grant counsel’s motion to withdraw.
                      ______________________________




                                         -2-